Exhibit 10.14

SEARS HOLDINGS CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

Date

Name

Title

Pursuant to action taken by Sears Holdings Corporation (the “Company”) under the
Sears Holdings Corporation 2006 Stock Plan (the “Plan”), you have been awarded
restricted shares of Sears Holdings Corporation stock, as detailed below. These
shares have restrictions attached to them. You are restricted from selling these
shares until the vesting date has occurred. Your shares will be forfeited if you
leave the Company or are demoted below the level of Vice President before the
vesting date. As a holder of restricted shares, you are entitled to voting
rights on the shares, subject to the limits described below. Additionally, in
the event that the Company were to declare a dividend, you would also be
entitled to dividend rights on the shares, subject to the limits described
below.

 

Date of Grant

  Grant Value   Grant Price   Restricted Shares
Granted (1)   Vesting Date        

 

(1)

Rounded down to nearest whole share

At the time your restricted shares vest, the value of the vested shares is
taxable as wages. The Company will require you to pay withholding taxes due at
the time the shares vest in cash or may, at its option, withhold shares whose
value equals the taxes due at the time the shares vest. The attached prospectus
provides more tax information, as well as an overview of your restricted grant.

Restricted shares may not be sold, transferred, pledged or otherwise assigned
and shall, except to the extent exchangeable for unrestricted common shares of
the Company as hereinafter provided, be automatically canceled upon
(a) termination of your employment with the Company and its wholly-owned
subsidiaries prior to vesting or (b) demotion below the level of Vice President
prior to vesting. If you incur a severance-related leave of absence prior to
vesting, any unvested restricted shares shall be automatically canceled upon the
first day of such leave.

Your restricted shares shall be exchangeable for unrestricted common shares of
the Company on the vesting date.

No physical certificates for your restricted shares will be issued to you.
Instead, your restricted shares will be evidenced by certificates held by or on
behalf of the Company, in book-entry form, or otherwise, as determined by the
Company. As a holder of restricted shares, you are



--------------------------------------------------------------------------------

otherwise entitled to all the rights (including voting and dividend rights) of a
holder of an equivalent number of unrestricted common shares of the Company,
subject to the terms of the Plan and this Agreement. Specifically, you are
entitled to voting rights on the restricted shares and, in the event that the
Company were to declare a dividend, you are entitled to receive dividends paid
with respect to the restricted shares. You will not be entitled to voting or
dividend rights with respect to record dates occurring before the date the
restricted shares were granted to you nor with respect to record dates occurring
on or after the date, if any, on which you forfeit the restricted shares.

Under existing laws and regulations, in general, the fair market value of the
shares granted hereunder on the date such shares become exchangeable for
unrestricted common shares of the Company will be subject to federal income tax
at ordinary rates and to social security tax and their respective withholding
requirements, and may be subject to state and local taxes and withholding
requirements. If the Company withholds shares equal to any required withholding
from the shares that will become exchangeable for unrestricted common shares of
the Company, such shares shall be valued at their fair market value on the date
such shares become exchangeable for unrestricted common shares of the Company.
The fair market value of common shares of the Company on any date shall be the
reported closing price on that date for such shares on the principal securities
exchange or market on which the shares are then listed or admitted to trading
or, if the Company’s common shares are not traded on that date, on the next
preceding date on which Stock was traded.

If you are an officer of the Company who is subject to Section 16(b) of the
Securities Exchange Act of 1934, any shares withheld to satisfy such tax
withholding requirements may be subject to certain restrictions and reporting
requirements.

This award is subject to all of the terms and conditions of the Plan, and it is
subject to adjustment as provided in the Plan.

 

Sears Holdings Corporation SAMPLE DOCUMENT ONLY J. David Works SVP and
President, Talent and Human Capital Services